DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The IDS dated: 3/28/2022 have been considered.  See PTO-1449.

It is noted that applicant did not particularly points out the references germane to the claims of the current application from the IDS filed: 3/28/2022.  Further, it was noted that the documents submitted in the IDS of: 3/28/2022 were presented in an abundance of caution in connection with ongoing litigations and in connection with applicant's related applications, that the documents were not reviewed in detail in connection with the herein claimed invention.

Furthermore, regarding the IDS filed it is desirable to avoid the submission of long list of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents, which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

An applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [ 220 USPQ 289 ] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). (Emphasis in original). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver PopcornCo. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del.1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D.FI. 1972).

Accordingly, unless applicant specifically indicates the documents that are material to the claims of the current application in a new IDS – by pointing out the relevancy of the documents that are material to the claims of the current application, the examiner will consider that none of the documents in the IDS filed: 3/28/2022 are material to the claims of the current application, that the documents are presented in an abundance of caution. 


Response to Arguments

Applicant's arguments regarding the 102 rejections of Boudreaux have been fully considered but they are not persuasive. The arguments made by the Applicant regarding the detachment steps have been answered by the amended claim citation.  Simply put, the decoupling step and use of the retention latch and lug of Boudreaux, as described in Paragraph [0231], does not require the detachment of the robotic surgical attachment from the surgical robot.  Furthermore, due to the step wise nature of a method claim, a 112B rejection has been issued on claim 2 due to a contradiction within the steps of the method claim.

Status of Claims

Claims 1 and 3 are cancelled.  Claims 8-12 are withdrawn.  Claim 14 is newly added.  Claim 2 has been amended.  Claims 2, 4-7, and 13-14 are pending examination.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 2, the methods step “wherein the decoupling step comprises pulling a pin to decouple the actuator of the surgical robot and the input socket of the surgical attachment without detaching the robotic surgical attachment from the surgical robot” occurs after the step “detaching the robotic surgical attachment from the surgical robot”.  This series of events is not supported by the disclosure and represents both a written description violation and a new matter situation.  The Examiner recommends reviewing the steps of claim 14 and applying them to claim 2, as claim 14 contains similar subject matter without the 112A and 112B triggering subject matter. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the methods step “wherein the decoupling step comprises pulling a pin to decouple the actuator of the surgical robot and the input socket of the surgical attachment without detaching the robotic surgical attachment from the surgical robot” occurs after the step “detaching the robotic surgical attachment from the surgical robot”.  This represents a direct contradiction, as the step of detaching has already occurred when the step of decoupling without detaching is directed.  In the interest of compact prosecution, the Examiner will interpret the second step as “the decoupling step … can occur without detaching the robotic surgical attachment from the surgical robot”.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2, 4-7 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boudreaux, (US 2014/0305988).

Regarding claim 2, Boudreaux discloses: A method for bailing out a robotic surgical attachment (Fig. 54, End Effector 2000) attached to a surgical robot (Fig. 1, motor driven surgical instrument 10), the method comprising the steps of: 

decoupling (As seen in Fig. 1, the end effectors can be removed from the motor driven instruments 10.  This requires the activation of retainer latch 2130, which uses retention lug 2132 to releasably engage the housing 12) an actuator (Fig. 1, rotary drive systems 20, 40) of the surgical robot with an input socket (Fig. 33, female socket adapters 57) of the robotic surgical attachment; 

detaching (As seen in Fig. 1, the end effectors can be removed from the motor driven instruments 10, which both decouples the drive output as well as detaches the attachment from the robot) the robotic surgical attachment from the surgical robot (Fig. 1, motor driven surgical instrument 10); and 

actuating a closure bailout (Fig. 57, drive disengagement assembly 2200) of the robotic surgical attachment in a first direction to open jaws of an end effector of the robotic surgical attachment and a second direction to close jaws of the end effector (see Paragraph’s [0251-0254] for a clear description of the drive disengagement assembly 2200) of the robotic surgical attachment after the actuator of the surgical robot is decoupled from the input socket of the robotic surgical attachment (as discussed in paragraph [0181], the use of a surgical robot in place of the handle is disclosed and discussed in the specification, while paragraphs [0251-0254] discuss the decoupling of the actuator from the input socket ),

wherein a closure system (Fig. 39, Closure System 2070) of the robotic surgical attachment is operable independently of the closure bailout, and wherein the closure system is configured to open and close the jaws of the end effector (paragraphs [0231-0253] provide explicit detail regarding this function), and wherein, said decoupling step comprises pulling (when actuated, the retention latch 2130 pulls the lug out of the corresponding slot in retainer cavity 15) a pin (Fig. 1, retainer latch including retention lug 2132) (the Examiner notes that the Examiner’s citation of the retention lug 2132 of Boudreaux is in accordance with the definition of the term “pin” found in Merriam-Webster (https://www.merriam-webster.com/dictionary/pin), “a piece of solid material used especially for fastening things together” as seen in the following screen shot taken from the website - 

    PNG
    media_image1.png
    319
    895
    media_image1.png
    Greyscale

to decouple the actuator of the surgical robot and the input socket (Fig. 33, female socket adapters 57) of the surgical attachment (Paragraph [0231] describes the use of the lug – “To retain the end effector 2000 in coupled operable engagement with the surgical instrument 10, the end effector 2000 includes a retainer latch 2130 that is attached to the end effector housing 2010 and is configured to releasably engage a portion of the instrument housing 12. The retainer latch 2130 may include a retention lug 2132 that may releasable engage a retainer cavity 15 formed in the housing 12. See FIG. 1.),

without detaching the robotic surgical attachment from the surgical robot (as disclosed in paragraph [0231], the retainer latch 2130 of the end effector 2000 “retains the end effector 2000 in coupled operable engagement with the surgical instrument 10”.  As such, by removing the retainer latch 2130, the actuator of the surgical robot and the input socket of the surgical attachment are in fact decoupled (as [0231] specifically states that the latch couples these two items).  As no further action must be taken to decouple the surgical robot and attachment (such as removal of the end effector), the claim limitation is met).

Regarding claim 4, Boudreaux further discloses: actuating a firing bailout (Fig. 1, saddle shaped slide 2162) to retract a firing member (Fig. 39, retention pin 2180) of the robotic surgical attachment (Fig. 39, End Effector 2000).

Regarding claim 5, Boudreaux further discloses: actuating an additional bailout (Fig. 1, saddle shaped slide 2162) to selectively open and close the jaws of the end effector of the robotic surgical attachment.

Regarding claim 6, Boudreaux further discloses: actuating the additional bailout (Fig. 1, saddle shaped slide 2162) can occur before or after said decoupling step (this slide is usable at any time).

Regarding claim 7, Boudreaux further discloses: the additional bailout (Fig. 1, saddle shaped slide 2162) is configured to translate a spine member (Fig. 39, pin actuation mechanism 2160) of the robotic surgical attachment relative to a closure tube (Fig. 39, closure beam assembly 2072) of the robotic surgical attachment, and wherein said closure bailout (Fig. 57, drive disengagement assembly 2200) is configured to translate the closure tube relative to the spine member.

Regarding claim 13, Boudreaux further discloses: the input socket (Fig. 33, female socket adapters 57) of the robotic surgical attachment (Fig. 54, End Effector 2000) is operably responsive to an actuation ([0182], “two rotary drive systems 20, 40 therein that are configured to generate and apply various control motions to corresponding drive shaft portions of a particular end effector coupled thereto. The first rotary drive system 20 may, for example, be employed to apply "closure" motions to a corresponding closure drive shaft arrangement that is operably supported in an end effector and the second rotary drive system 40 may be employed to apply "firing" motions to a corresponding firing drive shaft arrangement in the end effector that is coupled thereto”) of the actuator (Fig. 1, rotary drive systems 20, 40) of the surgical robot (Fig. 1, motor driven surgical instrument 10) prior to said decoupling step (prior to decoupling, the attachment, end effector 2000, and the surgical robot, motor driven instrument 10, are connected in their normal mode.  As such, they are able to perform all of the normal functions that they were designed to perform).	 

Regarding claim 14, Boudreaux discloses: A method for bailing out a robotic surgical attachment (Fig. 54, End Effector 2000) attached to a surgical robot (Fig. 1, motor driven surgical instrument 10), the method comprising the steps of: 

decoupling (As seen in Fig. 1, the end effectors can be removed from the motor driven instruments 10.  This requires the activation of retainer latch 2130, which uses retention lug 2132 to releasably engage the housing 12) an actuator (Fig. 1, rotary drive systems 20, 40) of the surgical robot with an input socket (Fig. 33, female socket adapters 57) of the robotic surgical attachment, wherein 

the decoupling step comprises pulling (when actuated, the retention latch 2130 pulls the lug out of the corresponding slot in retainer cavity 15) a pin (Fig. 1, retainer latch including retention lug 2132) (the Examiner notes that the Examiner’s citation of the retention lug 2132 of Boudreaux is in accordance with the definition of the term “pin” found in Merriam-Webster (https://www.merriam-webster.com/dictionary/pin), “a piece of solid material used especially for fastening things together” as seen in the following screen shot taken from the website - 

    PNG
    media_image1.png
    319
    895
    media_image1.png
    Greyscale

to decouple the actuator of the surgical robot and the input socket (Fig. 33, female socket adapters 57) of the surgical attachment (Paragraph [0231] describes the use of the lug – “To retain the end effector 2000 in coupled operable engagement with the surgical instrument 10, the end effector 2000 includes a retainer latch 2130 that is attached to the end effector housing 2010 and is configured to releasably engage a portion of the instrument housing 12. The retainer latch 2130 may include a retention lug 2132 that may releasable engage a retainer cavity 15 formed in the housing 12. See FIG. 1.) without detaching the robotic surgical attachment from the surgical robot (as disclosed in paragraph [0231], the retainer latch 2130 of the end effector 2000 “retains the end effector 2000 in coupled operable engagement with the surgical instrument 10”.  As such, by removing the retainer latch 2130, the actuator of the surgical robot and the input socket of the surgical attachment are in fact decoupled (as [0231] specifically states that the latch couples these two items).  As no further action must be taken to decouple the surgical robot and attachment (such as removal of the end effector), the claim limitation is met); 

actuating a closure bailout (Fig. 57, drive disengagement assembly 2200) of the robotic surgical attachment in a first direction to open jaws of an end effector of the robotic surgical attachment  (see Paragraph’s [0251-0254] for a clear description of the drive disengagement assembly 2200) after the actuator of the surgical robot is decoupled from the input socket of the robotic surgical attachment (as discussed in paragraph [0181], the use of a surgical robot in place of the handle is disclosed and discussed in the specification, while paragraphs [0251-0254] discuss the decoupling of the actuator from the input socket ),

actuating the closure bailout of the robotic surgical attachment in a second direction to close the jaws of the end effector of the robotic surgical attachment  (see Paragraph’s [0251-0254] for a clear description of the drive disengagement assembly 2200) after the actuator of the surgical robot is decoupled from the input socket of the robotic surgical attachment  (as discussed in paragraph [0181], the use of a surgical robot in place of the handle is disclosed and discussed in the specification, while paragraphs [0251-0254] discuss the decoupling of the actuator from the input socket ), wherein 

a closure system (Fig. 39, Closure System 2070) of the robotic surgical attachment is operable independently of the closure bailout (paragraphs [0231-0253] provide explicit detail regarding this function), wherein 

the closure system (Fig. 39, Closure System 2070) is configured to open and close the jaws of the end effector when the actuator of the surgical robot is coupled to the input socket of the robotic surgical attachment (paragraphs [0231-0253] provide explicit detail regarding this function); and detaching  (As seen in Fig. 1, the end effectors can be removed from the motor driven instruments 10, which both decouples the drive output as well as detaches the attachment from the robot) the robotic surgical attachment from the surgical robot (Fig. 1, motor driven surgical instrument 10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731